Citation Nr: 0300878	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  99-11 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Service connection for coronary artery disease, status 
post myocardial infarction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
May 1962 and from February 19 to June 18, 1991.  He did 
not serve in Southwest Asia.  He also served with the Army 
National Guard from September 26, 1973 to September 25, 
1978 and with the Air Force Reserves from September 26, 
1978 to December 1, 1993.

This appeal arose from the July 1994 rating action of the 
Sioux Falls, South Dakota, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied service 
connection for coronary artery disease, status post 
myocardial infarction.  The Board of Veterans Appeals 
(Board) remanded this case in October 2000 for further 
evidentiary development.  The case is again before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  Coronary artery disease was not diagnosed during a 
period of active duty.

2.  The veteran's coronary artery disease with myocardial 
infarction was not aggravated by his active military 
service; there is clear and unmistakable medical evidence 
that any increase in disability was due to the natural 
progress of the veteran's heart disease.

3.  The veteran was not disabled during a period of active 
duty for training or inactive duty for training by his 
coronary artery disease.

4.  The veteran did not suffer an acute myocardial 
infarction during a period of inactive duty for training.


CONCLUSION OF LAW

Service connection for coronary artery disease, status 
post myocardial infarction, is denied. 38 U.S.C.A. §§ 
101(24), 106(d), 1110, 1111, 1112, 1131, 1153, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303, 3.306, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has contended that service connection should 
be awarded for his coronary artery disease with myocardial 
infarction.  He has asserted that he suffered a heart 
attack in 1979, shortly after a period of active duty for 
training.  He then indicated that he had suffered a second 
myocardial infarction in July 1991, again right after 
completing a period of active duty for training.  He also 
argues that inactive service during 1992 was particularly 
stressful, thereby aggravating his heart condition.  
Therefore, he believes that service connection should be 
awarded.

In the interest of clarity, the factual background of the 
case will initially be set forth.  The evidence in this 
case is voluminous, most of it concerning the status of 
the veteran's heart disease subsequent to his discharge 
from service.  Although the Board is required to give 
adequate reasons and bases for its decision, it is not 
required to discuss each and every piece of evidence.  
Only the pertinent evidence will be summarized below.  The 
relevant laws and regulations will then be briefly 
summarized.  Finally, the Board will analyze the case and 
render a decision.

Factual background

The veteran served on active duty from September 1953 to 
May 1962.  None of the service medical records from this 
period of service make any mention of coronary artery 
disease.  The cardiovascular examinations and blood 
pressure readings were all within normal limits.  

From May 1962 to September 1973, the veteran was in 
civilian status.  As indicated above, in September 1973, 
he became a member of the Army National Guard, and he then 
transferred to the Air Force Reserves in September 1978.  
The summary of the veteran's service indicates that he 
primarily had inactive duty for training during this time 
period.  With the exception of the period September 1975 
to September 1976, during which he had no active duty 
time, each year between September 1973 and September 1979, 
he had 15 days of active duty, consistent with the annual 
two-week tour of duty. 

The medical records for inactive service between 1973 and 
1979 contain no complaints or findings concerning heart 
disease.  In fact, a periodic examination was conducted on 
June 15, 1979, during which cardiovascular examination was 
normal.  An electrocardiogram (EKG) conducted on that date 
was also normal. 

On July 4, 1979, the veteran complained of chest pains.  
It was noted that he had completed two weeks of National 
Guard duty the day before.  He presented to the emergency 
room at Lake Regional Hospital after experiencing 
precordial chest pain which radiated to the left arm 
approximately 5 minutes after a routine water-skiing run.  
At that time, he denied a history of heart trouble.  He 
also stated that he was unaware of hypercholesterolemia 
and had never had hypertension or diabetes.  He also 
denied any previous history of chest pains.  He had smoked 
lightly since 1968; however, following an attack of strep 
throat and flu-like symptoms with shortness of breath, he 
quit.  He indicated that since that time he had had brief 
episodes of dyspnea two to three times per month; to 
correct the complaint, he would breath rapidly.  Despite 
alleged frequent attacks, he wife denied ever having 
witnessed one.  At the time of this admission he stated 
that he had dyspnea only on attempting to run for 
considerable distances or when doing heavy work.  It was 
noted that he was a member of the National Guard, and he 
had walked four miles within the last few weeks without 
difficulty.  He denied any nausea or vomiting with the 
chest pain and his wife indicated that he had appeared to 
be ashen in appearance.  The CPK isoenzymes showed very 
minimal elevation of the CPK, suggesting that perhaps 
ischemia was the cause of his chest pain.  The cardiac 
examination was within normal limits.  The veteran was 
admitted and had no further chest pain while hospitalized.  
The normal EKG performed on June 15, 1979, was noted as 
normal, as was the EKG performed at the time of his 
admission.  The provisional diagnosis was ischemia and/or 
infarction.  However, the final diagnosis was chest pain 
of uncertain etiology, probable coronary ischemia.  In 
December 1979, he underwent a triple coronary artery 
bypass graft (CABG), following which he suffered no 
complications.

The veteran continued to serve with the Air Force 
Reserves.  The summary of his inactive service shows that 
beginning in September 1979, he had 100 or more days of 
active duty per year.  The February 1980 periodic 
examination noted that he had had a CABG performed in 
1979; he had done fine.  He complained of recurrent chest 
pain, although there were no EKG changes.  A December 1980 
EKG was normal, and he had good exercise tolerance without 
chest pain.  An examination conducted in March 1981 noted 
that he was being followed for coronary artery disease.  
He was in excellent condition and had had no problems 
after a fitness test.  An April 1982 EKG was normal.  A 
January 1986 periodic examination reported that he was 
totally asymptomatic and was not taking any medications.  
A November 1986 examination noted his 1979 CABG, but 
commented that he had had little medical follow-up since 
then.  His heart displayed a regular rate and rhythm, 
without murmurs.  The EKG was normal.  Evaluation by C.H., 
M.D., in January 1990 for complaints of palpitations 
yielded diagnoses of atherosclerotic heart disease, status 
post triple vessel coronary artery bypass; atypical chest 
pain; chest pressure, doubt significance at present as 
this is constant and unremitting with no definite EKG, 
evidence for ongoing ischemia; and palpitations with 
tachycardia.  The veteran's medical history included the 
1979 surgery and then no symptoms until January 1987 
(chest pain - diagnosed as peptic ulcer disease), December 
1988 (recurrent chest pain - negative stress Thallium test 
performed), no recurrences of chest pain since January 
1989, but chest tightness in December 1989.  The veteran 
reported his palpitations had begun a few years earlier.  
A March 1990 military periodic examination showed 
complaints of shortness of breath and chest pain due to 
heart disease, but the EKG was normal.  

The veteran had a period of active duty from February to 
June 1991.  An examination report dated March 14, 1991, 
again referred to his 1979 CABG and noted that he had been 
off medications and symptom-free for the entire period of 
time since then.  There were no heart-related complaints 
during this period of active service.

The veteran clearly had a period of inactive duty for 
training in mid July 1991.  A memorandum dated July 1, 
1991, indicated that he needed to see a physician during 
the July 1991 UTA (unit training assembly) to evaluate his 
physical condition.  The UTA occurred the weekend of 
July 14, 1991.  The evaluation note from that date 
indicated that the veteran had a history of CABG in 1979.  
He had been off medications and symptom-free for the 
entire period of time since then.  It was requested that 
he get a letter from his cardiologist regarding the 
current diagnosis and any restrictions.

The veteran was hospitalized at Baptist Hospital of Miami 
between July 29 and August 2, 1991.  He was transferred to 
that facility from Mariners Hospital status post anterior 
wall myocardial infarction.  On the morning of July 25, he 
had begun to experience chest discomfort.  Dr. C.H. noted 
that a Thallium stress test that physician had performed 
on the veteran in 1990 had been normal.  The veteran 
suffered a myocardial infarction on July 26, 1991.

In October 1993, the veteran underwent a second three-
vessel bypass graft.  He had been having increasing 
problems with shortness of breath and decreased exercise 
tolerance.  He did not have any more infarctions or bypass 
surgeries after this date.  In December 1993, he was 
discharged from the Reserves after it was found that his 
coronary artery disease and bypass surgeries had rendered 
him unfit for worldwide duty.

A VA examination of the veteran was conducted in June 
1994.  He complained of "chest soreness."  His past bypass 
surgeries were referred to.  The laboratory studies and 
the cardiac evaluation were within normal limits.  

The veteran submitted a statement in September 1996 in 
which he stated that he had had his last heart attack just 
after he had completed a five-day period of active duty 
for training.  He submitted an additional statement in 
August 1997.  He indicated that his 1979 myocardial 
infarction had occurred between September 1978 to 
September 1979 when he had had 15 days of active duty for 
training and 46 days of inactive duty for training.  He 
also noted that his second myocardial infarction on July 
26, 1991 had occurred after a period of active duty 
between February 19 and June 18, 1991; he also referred to 
periods of active duty for training between June 19 and 
21, 1991, July 10 and 12, 1991 and July 15, 1991 and a 
period of inactive duty for training from July 13 to 14, 
1991.

The evidence of record includes numerous private treatment 
records developed between 1992 and 2000.  These show 
continuing treatment for complaints such as shortness of 
breath, palpitations, and chest pain.  He has undergone 
additional evaluations for his heart disease such as 
cardiac catheterization and angiogram.  Diagnosis is 
coronary artery disease/organic heart disease.  The Board 
has reviewed all this evidence, but there are no medical 
opinions concerning the relationship between the veteran's 
military service and his heart disease.

The veteran was afforded a VA examination in October 2001.  
The examiner reviewed all the evidence of record.  It was 
noted that he had complained of an irregular heartbeat for 
several years, noting that it had begun while he was at 
Homestead Air Force base.  His heart would beat very fast 
and he would experience weakness and shortness of breath.  
At the time of the examination, he noted that he had bad 
days when he would have poor energy and fatigue and would 
only be able to engage in minimal activities.  However, 
even on good days, he indicated that he would have 
shortness of breath and tightness in the chest.  The most 
strenuous activity he now does is cutting firewood.  The 
objective examination noted a regular rate and rhythm and 
no murmurs.  An EKG showed sinus bradycardia.  The 
diagnoses were coronary artery disease and an episode of 
atrial fibrillation in the previous year (symptoms of 
palpitations with no documentation of other actual 
arrhythmias).  

The examiner then offered the following discussion:

In answer to the question raised in the BVA 
remand, [the veteran's] preexisting coronary 
artery disease did not increase in severity 
during his period of active duty from February to 
June of 1991.  The rationale for this opinion 
includes the following:  1) The veteran does not 
give a history of any cardiac symptoms during 
this time period, and 2) The claims folders and 
service medical records do not show any evidence 
of treatment for any cardiac conditions during 
this time period.

There is insufficient information in the medical 
records to determine if there was an increase in 
disability by 10 % during the one-year period 
after service.  The veteran did suffer a 
myocardial infarction in this time period, but 
objective information to assign a percent 
disability before and after the period of active 
duty in 1991 is lacking.  However, any disability 
increase suffered from the July, 1991 MI is due 
to the natural progression of the disease.  
Recurrence of ischemia (angina or infarction) ten 
years or more after revascularization represents 
the natural progression of coronary artery 
disease.  Since [the veteran's] bypass surgery in 
1979, the 1991 MI represents the natural 
progression of coronary artery disease.

I have discussed [the veteran's] case with VA 
staff cardiologist       [R. T.,] M.D., who has 
reviewed the above records, and [K. V-W,] M.D., 
[the veteran's] private cardiologist.  Both opine 
that [the veteran's] 1991 MI cannot be attributed 
to his period of active duty, since the natural 
progression of coronary artery disease would be 
such that an MI 12 years after bypass surgery 
would not be unexpected.  There is no medical 
evidence in the literature to support a 
conclusion that the strenuous work while on 
active duty would contribute to an MI over a 
month later.

Relevant laws and regulations

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

The term "service-connected" means that a disability was 
incurred or aggravated in the line of duty during active 
military, naval, or air service.  38 U.S.C.A. § 101(16); 
38 C.F.R. § 3.1(k).  Active military, naval, or air 
service includes (1) active duty; (2) any period of active 
duty for training during which the veteran was disabled or 
died from a disease or injury incurred or aggravated in 
the line of duty; and (3) any period of inactive duty 
training during which the veteran was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active duty 
for training includes full-time duty performed by members 
of the Reserves.  38 C.F.R. § 3.6(c).  Inactive duty 
training includes duty (other than full-time duty) 
performed by a member of the Reserves.  38 C.F.R. 
§ 3.6(d).

Every veteran shall be taken to have been sound condition 
when examined, accepted and enrolled for service, except 
as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 1991).

A veteran who had wartime service or peacetime service, 
after December 31, 1946, is presumed to be in sound 
condition except for those defects noted when examined and 
accepted for service.  Clear and unmistakable evidence 
that a disability which was manifested in service existed 
before service will rebut the presumption.  38 U.S.C.A. 
§ 1111 (West 1991).  A preexisting injury or disease will 
be considered to have been aggravated by active service, 
where there is an increase in disability during such 
service, unless there is a specific finding that the 
increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles which may be considered to determine whether 
the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during 
service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior 
to, during and subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b).  The specific finding requiring that 
an increase in disability during peacetime service is due 
to the natural progress of the condition will be met when 
the available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease 
or injury or acceleration in progress was that normally to 
be expected by reason of the inherent character of the 
condition or influence peculiar to military service.  
Consideration will be given to the circumstances, 
conditions and hardships of service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(c).

In Splane v. West, 216 F. 3d 1058 (2000), the United 
States Court of Appeals for the Federal Circuit concluded, 
among other things, that 38 U.S.C.A. §  1112(a) 
establishes not only a presumption of service incurrence 
for chronic diseases first manifest after service, but 
also a presumption of aggravation for chronic diseases 
that existed prior to service but first became manifest to 
a degree of disability of 10 percent or more within the 
presumption period after service.  VA recently amended its 
regulations to incorporate this change.  See 67 Fed. Reg. 
67792-67793 (November 7, 2002).  The presumption of 
aggravation can still be rebutted by affirmative evidence 
showing any increase in disability was due to an 
intercurrent disease or injury suffered after separation 
from service or evidence sufficient, under 38 C.F.R. 
§ 3.306, to show that the increase in disability was due 
to the natural progress of the preexisting condition.  Id.

Analysis

VCAA

VA has a duty to assist the appellant in the development 
of facts pertinent to his claim.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).

With respect to VA's duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, information concerning 
the appellant is of record and sufficient to complete his 
claim for benefits.  The rating decision on appeal, as 
well as the statement of the case (SOC) and supplemental 
statements of the case (SSOCs), informed the appellant of 
the types of evidence needed to substantiate his claim.  
The previous Board decision in October 2000 also discussed 
what was needed to substantiate this claim. 

Furthermore, the appellant was sent several letters 
throughout the claims process asking him for specific 
information and evidence.  In particular, a November 2000 
letter requested information specifically needed in this 
case pursuant to the Board's Remand instructions.  Then, 
an April 2001 letter specifically informed the appellant 
of the provisions of the VCAA including what evidence was 
needed to substantiate this claim.  VA's duty to notify 
the appellant also includes the duty to tell him what 
evidence, if any, he is responsible for submitting to 
substantiate his claim and what development the VA would 
do.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
That was done in this case.  The April 2001 letter 
specifically informed the appellant what was needed from 
him and what VA would obtain on his behalf.  For example, 
the letter told him that VA would help obtain medical 
records or, if necessary, medical examinations.  The 
appellant was informed that he was responsible for 
providing sufficient information to VA so records could be 
requested. 

VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  At 
every stage of the process, he was informed of the 
information and evidence needed to substantiate this 
claim, and VA has complied with its notification 
requirements.  With respect to VA's duty to assist the 
appellant, the appellant has not referenced any unobtained 
evidence that might aid his claim or that might be 
pertinent to the claim.  The RO made exhaustive efforts to 
obtain all relevant federal and private medical records 
from every source referenced by the appellant.  In 
response to the RO's inquiries, the appellant submitted a 
list of physicians that have treated him for the claimed 
condition.  The RO made extensive efforts to obtain all 
records referenced by the veteran.  When responses were 
not received to an initial request for records, the RO 
sent a follow-up request.  The RO, at all times, kept the 
veteran apprised of what evidence had been requested and 
what evidence was still outstanding.  Where records have 
not been obtained, it is because they are unavailable.

Under the VCAA, the duty to assist also includes providing 
a medical examination or obtaining a medical opinion when 
such is necessary to make a decision on the claim.  In 
this case, the appellant was provided VA examinations.  
The examiner in 2001 reviewed the claims file and rendered 
opinions as to the relationship between the veteran's 
heart condition and his military service.  Further 
opinions are not needed in this case because there is 
sufficient medical evidence to decide the claim. 

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case. 

Discussion

Since the veteran had several periods of service, both 
active and inactive, the Board will address his claim for 
each period of service.

Incurrence during the veteran's first period of active 
duty, between September 1953 to May 1962, is not shown.  
Coronary artery disease or a myocardial infarction was not 
diagnosed during this period of service.  The 
cardiovascular evaluations were within normal limits, as 
were his blood pressure readings.  Additionally, there is 
no indication that this condition was present to a 
compensable degree with one year of his discharge in May 
1962.  No medical professional has ever concluded that the 
veteran's heart disease was incurred in or aggravated by 
this period of service.  Therefore, there is no 
relationship between this period of service and his 
disorder, and no basis upon which to grant service 
connection.  The veteran does not contend that his heart 
condition was incurred during this period of service.

Incurrence during the veteran's second period of active 
duty, between February and June 1991, is not shown.  There 
is no medical evidence showing the veteran suffered a 
myocardial infarction during this period of service, and 
he does not contend such.  Rather, he argues that the 
preexisting heart disease was aggravated by this period of 
active duty.

The veteran's service medical records do not include an 
entrance examination conducted prior to entry onto active 
duty in February 1991.  However, it is clear and 
unmistakable from the record that the veteran's coronary 
artery disease preexisted this period of service.  There 
is overwhelming medical evidence establishing this fact.  
Therefore, he is not entitled to the presumption of 
soundness, and the question is whether his heart disease 
was aggravated by this period of active service.  

The veteran was discharged from active duty on June 18, 
1991, and suffered a myocardial infarction on July 26, 
1991 - approximately 38 days later.  His argument is that 
the stress and physical activity from his active duty 
period led to the heart attack.

There is no evidence of aggravation during service.  There 
is no medical evidence documenting increased symptoms 
during this period of active duty.  The veteran does not 
contend that he experienced increased symptoms or suffered 
a heart attack during active duty.  Assuming, for the sake 
of argument, that a heart attack shortly after discharge 
from active service is sufficient evidence of aggravation, 
the medical evidence clearly and unmistakably establishes 
that this period of service did not aggravate the 
veteran's heart disorder beyond its natural progression.  
The VA examiner in October 2001 reviewed the evidence of 
record and clearly concluded that the veteran's heart 
disease had not been aggravated by the February to June 
1991 period of service.  The examiner noted that the 
veteran had made no complaints about his condition during 
this time; moreover, the condition was not treated during 
his service.  While the examiner indicated that the 
evidence was not sufficient to determine the degree to 
which the condition worsened during the one year period 
after June 1991, it was opined that any worsening that had 
occurred was due to the natural progression of the disease 
and not due to service.  This opinion was supported by the 
veteran's private treating physician, with whom the 
examiner had spoken.  Finally, it was opined that there 
was no objective evidence to support a finding that 
strenuous work during this period of service caused a 
myocardial infarction over one month after his release 
from duty.  Therefore, it is found that the veteran's 
preexisting coronary artery disease with myocardial 
infarction was not aggravated beyond its natural 
progression from the February to June 1991 period of 
service.

The Board notes that the veteran clearly had additional 
days of active duty for training as shown by the summary 
of his military service.  He states that he was placed on 
active duty for training status for five days at a time, 
usually during the weekdays.  Despite numerous requests to 
the veteran for documentation and to the appropriate 
military departments, the RO was unable to obtain the 
exact dates that the veteran had such service.  However, 
it must be noted that at no time has the veteran argued 
that he suffered a myocardial infarction during a period 
of active duty or active duty for training.  There is no 
medical evidence that the appellant was disabled during 
any such period of training.  Rather, he has explicitly 
stated that his heart attacks occurred shortly after 
conclusion of his duty periods.  With a period of active 
duty for training, the claimed condition must have been 
manifested during that duty period for service connection 
to be granted.  

In the absence of documented disability from injury or 
disease during any period of active duty for training 
while a member of the Reserves, it cannot be said that the 
appellant was disabled from a disease or injury incurred 
in or aggravated in the line of duty.  Although the 
veteran's history of heart disease was noted several times 
throughout his Reserve service, it was repeatedly noted 
that he was asymptomatic, and he was not, therefore, 
disabled as a result of this condition/pathology.

The veteran also had inactive military service with the 
National Guard between September 1973 and September 1978 
and with the Air Force Reserves between September 1978 and 
December 1993. 

In passing, the Board points out that the presumptive 
provisions under 38 U.S.C.A. §§ 1101, 1112, 1113 and 38 
C.F.R. §§ 3.307, 3.309 regarding the onset of 
cardiovascular disease are not applicable following 
periods of INACDUTRA.

An individual on inactive duty for training is entitled to 
disability compensation only for injuries suffered and not 
for disability based on disease.  See Brooks v. Brown, 5 
Vet. App. 484, 485 (1993); 38 U.S.C.A. § 101(24) (West 
1991); 38 C.F.R. § 3.6(a).  In Brooks, the United States 
Court of Appeals for Veterans Claims upheld a precedent 
opinion of VA's Office of General Counsel (VAOPGCPREC 86-
90), which held that a myocardial infarction was not an 
injury for purposes of service connection based on 
inactive duty for training service.  

During the pendency of this appeal, the Veterans Benefits 
and Health Improvement Act of 2000, Pub. L. 106-419, § 
301, 114 Stat. 1822 (2000), was signed into law.  This law 
redefined the term "active military, naval or air 
service", 38 U.S.C.A. § 101(24), to include: (C) any 
period of inactive duty training during which the 
individual concerned was disabled or died- (i) from an 
injury incurred or aggravated in line of duty; or (ii) 
from an acute myocardial infarction, a cardiac arrest, or 
a cerebrovascular accident occurring during such training.  
Veterans Benefits and Health Improvement Act of 2000, Pub. 
L. No. 106-419, § 301, 114 Stat. 1822, 1825 (2000) 
(codified as amended at 38 U.S.C. § 101(24)).  38 C.F.R. § 
3.6 was subsequently amended to reflect this change.  66 
Fed. Reg. 48558-48561 (September 21, 2001).

There is no doubt that the veteran's coronary artery 
disease was diagnosed while he was a member of the 
Reserves.  To the extent that he is claiming his condition 
first manifested itself during a period of inactive duty 
training, 38 U.S.C.A. § 1131 permits service connection 
for persons on inactive duty training only for injuries, 
not diseases, incurred or aggravated in line of duty.  
McManaway v. West, 13 Vet. App. 60, 67 (1999); see also 
Brooks, supra.  The veteran's heart disorder is considered 
a disease, and there is no evidence that this condition is 
the result of any injury incurred in service. 

There is no doubt that the veteran's myocardial 
infarctions occurred while he was a member of the 
Reserves.  They did not, however, occur during a period of 
inactive duty for training.  Rather, the veteran has 
explicitly stated that each myocardial infarction occurred 
after a training period. 

The veteran also argues that his inactive service during 
1992 aggravated his heart condition because that service 
was particularly stressful to him.  He was stationed at 
Homestead Air Force Base in Florida, and his summary of 
military service noted several days of paid inactive duty 
or special tours shortly after Hurricane Andrew.  There is 
no medical evidence, however, supporting the veteran's 
contentions.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for coronary artery disease with myocardial 
infarction.  The only medical evidence on this claim is 
clearly unfavorable to the veteran, and those medical 
opinions were rendered by a physician who thoroughly 
reviewed the record.  To the extent the veteran contends 
otherwise, he is not competent to offer medical opinions.  
Since there is no medical evidence even remotely favorable 
to this claim, the evidence is not in equipoise, and there 
is no doubt that could be resolved in the veteran's favor.











	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for coronary artery disease, status 
post myocardial infarction, is denied.


		
	Michelle L. Kane
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

